DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Volek on 11/4/2021.

The application has been amended as follows: 

1. (Currently Amended) An endoscope system comprising an endoscope and a processor to which the endoscope is connected, wherein 
the endoscope comprises: 
an objective optical system configured to form a subject image; 
a movable lens configured to adjust an image forming state of the objective optical system; 
an actuator comprising a magnet configured to move integrally with the movable lens and a coil configured to cause the movable lens and the magnet to move by electromagnetic force by applying a drive signal; 

an endoscope memory storing at least one piece of correction information for correcting a crosstalk influence on the position detection signal given by a density of a magnetic flux generated by the coil to which the drive signal is applied; [[and]] 
the processor comprises a controller configured to correct the position detection signal acquired from the position sensor, based on the drive signal and the at least one piece of correction information acquired from the endoscope memory, and output the drive signal generated by feedback control based on at least one target position of the movable lens and the position detection signal that is corrected, to the actuator;
when a predetermined operation condition is set, the controller generates a superimposed signal which is an alternating current signal with an amplitude and a frequency for a shift amount of the position of the movable lens to be a shift amount that the controller regards as a stoppage, generates the drive signal for performing servo control so that the at least one target position becomes a certain position, superimposes the superimposed signal on the generated drive signal to output the drive signal on which the superimposed signal is superimposed, to the actuator, detects an amplitude of a signal component synchronized with the superimposed signal, in the position detection signal acquired from the position sensor, and calculates a ratio of the amplitude of the signal component to the amplitude of the superimposed signal as the at least one piece of correction information; and 
the endoscope memory stores the at least one piece of correction information that is calculated.

Claim 2 (Canceled).
3. (Currently Amended) The endoscope system according to claim [[2]] 1, wherein 
the processor further comprises an A/D converter configured to convert the position detection signal acquired from the position sensor, which is analog, to the position detection signal which is digital; and 
the shift amount that the controller regards as a stoppage is a shift amount corresponding to a signal value below accuracy of bit conversion by the A/D converter.
4. (Currently Amended) The endoscope system according to claim [[2]] 1wherein the controller corrects the position detection signal acquired from the position sensor by subtracting a signal obtained by multiplying the drive signal by the at least one piece of correction information acquired from the endoscope memory, from the position detection signal.
5. (Currently Amended) The endoscope system according to claim [[2]] 1, wherein 

the endoscope memory stores the plurality of the pieces of correction information in association with the plurality of the target positions, respectively.
6. (Currently Amended) The endoscope system according to claim [[2]] 1, wherein 
the controller is configured to correct the position detection signal acquired from the position sensor after performing filter processing for causing a signal component with a frequency equal to or lower than a cutoff frequency to pass through and reducing a signal component with a frequency higher than the cutoff frequency, for the position detection signal and configured to be capable of causing the cutoff frequency to change; and 
the controller sets a first cutoff frequency lower than the frequency of the superimposed signal if the predetermined operation condition is not set, and sets a second cutoff frequency higher than the frequency of the superimposed signal if the predetermined operation condition is set.
7. (Original) The endoscope system according to claim 1, wherein 
the endoscope memory further stores a correction factor with a value larger than 0 and equal to or lower than 1, the correction factor being determined according to characteristics of the actuator; 


8. (Currently Amended) A processor connected to an endoscope, the endoscope comprising: 
an objective optical system configured to form a subject image; 
a movable lens configured to adjust an image forming state of the objective optical system; 
an actuator comprising a magnet configured to move integrally with the movable lens and a coil configured to cause the movable lens and the magnet to move by electromagnetic force by applying a drive signal; 
a position sensor configured to output a position detection signal showing a position of the movable lens according to a density of a magnetic flux generated by the magnet; and 
an endoscope memory storing at least one piece of correction information for correcting a crosstalk influence on the position detection signal given by a density of a magnetic flux generated by the coil to which the drive signal is applied; and 

wherein when a predetermined operation condition is set, the controller generates a superimposed signal which is an alternating current signal with an amplitude and a frequency for a shift amount of the position of the movable lens to be a shift amount that the controller regards as a stoppage, generates the drive signal for performing servo control so that the at least one target position becomes a certain position, superimposes the superimposed signal on the generated drive signal to output the drive signal on which the superimposed signal is superimposed, to the actuator, detects an amplitude of a signal component synchronized with the superimposed signal, in the position detection signal acquired from the position sensor, calculates a ratio of the amplitude of the signal component to the amplitude of the superimposed signal as the at least one piece of correction information, and causes the endoscope memory to store the at least one piece of correction information that is calculated.
Claim 9 (Canceled).

10. (Currently Amended) The processor according to claim [[9]] 8, further comprising an A/D converter configured to convert the position detection signal acquired 
wherein the shift amount that the controller regards as a stoppage is a shift amount corresponding to a signal value below accuracy of bit conversion by the A/D converter.

11. (Currently Amended) The processor according to claim [[9]] 8, wherein the controller corrects the position detection signal acquired from the position sensor by subtracting a signal obtained by multiplying the drive signal by the at least one piece of correction information acquired from the endoscope memory, from the position detection signal.
12. (Currently Amended) The processor according to claim [[9]] 8, wherein the controller sets a plurality of the target positions that are servo-controlled, and calculates a plurality of the pieces of correction information for the set plurality of the target positions, respectively, and causes the endoscope memory to store the plurality of the pieces of correction information in association with the plurality of the target positions, respectively.
13. (Currently Amended) The processor according to claim [[9]] 8, wherein 
the controller is configured to correct the position detection signal acquired from the position sensor after performing filter processing for causing a signal component with a frequency equal to or lower than a cutoff frequency to pass through and reducing 
the controller sets a first cutoff frequency lower than the frequency of the superimposed signal if the predetermined operation condition is not set, and sets a second cutoff frequency higher than the frequency of the superimposed signal if the predetermined operation condition is set.

14. (Original) The endoscope system according to claim 8, wherein the controller acquires a correction factor with a value larger than 0 and equal to or lower than 1 from the endoscope memory, the correction factor being determined according to characteristics of the actuator, adaptively changes the correction factor so that the value is smaller in a case of prioritizing stability of the feedback control than in a case of prioritizing accuracy of the position detection signal, corrects the at least one piece of correction information acquired from the endoscope memory using the changed correction factor, and corrects the position detection signal acquired from the position sensor based on the at least one piece of correction information that is corrected and the drive signal.
Claims 15-17 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed 
Umeyama et al. teaches an endoscope system comprising an endoscope (endoscope 1; fig 1B) and a processor (control unit 21) to which the endoscope is connected, wherein the endoscope comprises: an objective optical system (focus adjusting mechanism 4) configured to form a subject image; a movable lens (movable focus adjustment lens 9) configured to adjust an image forming state of the objective optical system; an actuator (actuator unit 13) comprising a magnet (electromagnet 43) configured to move integrally with the movable lens and a coil configured to cause the movable lens and the magnet to move by electromagnetic force by applying a drive signal; a position sensor (MR sensor 374) configured to output a position detection signal showing a position of the movable lens according to a density of a magnetic flux generated by the magnet; and an endoscope memory (memory controllers 139a, 139b).  However Umeyama does not teach the processor comprises a controller configured to correct the position detection signal acquired from the position sensor, based on the drive signal and the at least one piece of 
Kawanda teaches optical apparatus (fig 1) including a motor (motors 107, 108) to move an optical element (lens 102, 104), a position detector (lens position sensor 130) configured to detect a position of the optical element, a controller (microprocessor 111; 4:57-5:23) configured to control drive of the motor by using a position detection signal from the position detector, and a memory (memory 112) configured to store a reference movement amount of the optical element corresponding to a moving speed and a moving time period of the optical element moved by the motor.  The controller is configured to acquire a correction value for reducing a difference between (a) an actual movement amount of the optical element obtained by using the position detection signal when the optical element is moved by the motor and (b) the reference movement amount, and then to control the drive of the motor by using the correction value (6:53-65).  However Kawanda does not teach calculating a ratio of the amplitude of the signal component to the amplitude of the superimposed signal as the at least one piece of correction information; and the endoscope memory stores the at least one piece of correction information that is calculated.  Therefore, Kawanda does not meet all the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795